[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                               FILED
                    FOR THE ELEVENTH CIRCUITU.S. COURT OF APPEALS
                      ________________________ ELEVENTH CIRCUIT
                                                           FEB 08, 2010
                             No. 09-10749                   JOHN LEY
                         Non-Argument Calendar            ACTING CLERK
                       ________________________

                  D. C. Docket No. 08-02215-CV-ODE-1


MARGARET L. THOMAS,

                                                           Plaintiff-Appellant,

                                  versus

UNITED STATES POSTAL SERVICE,
JOHN E. POTTER,
Postmaster General, U.S. Postal Headquarters,
GREGORY STEWART, Representative Appeals Officer,
Office of Personnel Management, Retirement
Services-Appeals,
CHARMAINE E. MURMER,
Program Manager Retirement,

                                                        Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                            (February 8, 2010)
Before EDMONDSON, BARKETT and FAY, Circuit Judges.

PER CURIAM:

       Margaret L. Thomas, proceeding pro se, appeals the dismissal of her

complaint, which alleged that the government wrongly had calculated her

retirement annuity.1 The district court dismissed Thomas’s complaint for lack of

subject-matter jurisdiction, Fed.R.Civ.P. 12(b)(1).2 On appeal, Thomas repeats her

argument that her retirement was calculated incorrectly and generally asserts that

the district court had jurisdiction over her complaint. No reversible error has been

shown; we affirm.

       Thomas sought money damages against the United States Postal Service, the

Office of Personnel Management (“OPM”), and employees of those agencies in

their official capacities. The district court determined that Thomas’s claim for

money damages was barred by the doctrine of sovereign immunity. We agree.

       “Under settled principles of sovereign immunity, the United States, as

sovereign, is immune from suit, save as it consents to be sued.” United States v.

Dalm, 110 S.Ct. 1361, 1368 (1990) (internal quotations omitted). Official capacity

suits are, in reality, suits against the official’s agency/entity. Kentucky v. Graham,


       1
           Thomas did not allege the specific statutory basis of her cause of action.
       2
        We review de novo a district court’s dismissal for lack of subject-matter jurisdiction.
Federated Mut. Ins. Co. v. McKinnon Motors, LLC, 329 F.3d 805, 807 (11th Cir. 2003).

                                                    2
105 S.Ct. 3099, 3105 (1985). “A waiver of the Federal Government’s sovereign

immunity must be unequivocally expressed in statutory text, and will not be

implied.” Lane v. Pena, 116 S.Ct. 2092, 2096 (1996) (citations omitted). Thomas

failed to proffer an express statutory waiver of sovereign immunity and, thus, the

district court lacked jurisdiction over her complaint to the extent she sought money

damages against Defendants.3

       Thomas’s complaint also sought judicial review of an adverse decision by

the OPM. She appealed the OPM decision to the Merit Systems Protection Board

(“MSPB”). But the MSPB dismissed the appeal without prejudice for her to obtain

the correct forms and re-file. From the record, whether Thomas re-filed her MSPB

appeal is unclear.

       Whether or not Thomas re-filed her appeal of the OPM decision to the

MSPB, the district court determined correctly that it lacked jurisdiction to consider

her claim. The Civil Service Reform Act provides the exclusive procedure for

challenging federal personnel decisions. See Broughton v. Courtney, 861 F.2d

639, 643 (11th Cir. 1988). And the OPM’s decision about an employment act is



       3
         While the district court dismissed this portion of Thomas’s complaint for failure to state
a claim, Fed.R.Civ.P. 12(b)(6), a dismissal on sovereign immunity grounds should be pursuant to
Rule 12(b)(1) because no subject-matter jurisdiction exists. See Bennett v. United States, 102
F.3d 486, 488 n.1 (11th Cir. 1996). But this error in the basis for dismissal has no impact on the
ultimate outcome of this appeal.

                                                 3
final and conclusive unless the applicant appeals to the MSPB. See 5 U.S.C. §

8347(c), (d). Even if Thomas did re-file her appeal with the MSPB, she could only

have sought additional judicial review with the Federal Circuit, not the district

court. See 5 U.S.C. § 7703(a)(1), (b)(1) (affording an individual right to seek

judicial review of an MSPB decision through the Federal Circuit within 60 days

after receiving notice of the final decision of the MSPB).

             AFFIRMED.




                                           4